Electronically Filed
                                                           Supreme Court
                                                           SCOT-XX-XXXXXXX
                                                           29-NOV-2018
                                                           01:51 PM



                            SCOT-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  ORIGHOYE DENNIS IYONSI, Petitioner,

                                   vs.

               WAL-MART INCORPORATION, Respondent.


                          ORIGINAL PROCEEDING

                       ORDER DISMISSING PETITION
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Orighoye Dennis
Iyonsi’s “Brief for the United States as Amicus Curiae,” filed as
a petition on November 16, 2018, the supporting documents, and
the record, it appears that, under the facts and circumstances of
this matter, this court does not have jurisdiction to provide
petitioner the relief he seeks.     See HRS §§ 602-5 and 602-59;
HRAP Rule 40.1.    Accordingly,
          IT IS HEREBY ORDERED that the petition is dismissed.
          DATED: Honolulu, Hawai#i, November 29, 2018.
                                  /s/ Mark E. Recktenwald
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson